Exhibit 10.1

CYTODYN INC.

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT

CytoDyn Inc. (the “Company”) is pleased to inform you that you, <<Grantee>>,
have been granted the number of Restricted Stock Units (“Restricted Stock
Units”) indicated below under the Company’s 2012 Equity Incentive Plan (the
“Plan”) and the terms of this Restricted Stock Unit Agreement (including the
Notice of Grant and Appendix A, all of which are the “Agreement”). Subject to
the provisions of the Agreement and the Plan, the principal features of this
grant are as follows:

 

Grant Date:                , 20     Total Number of Restricted Stock Units:   
Scheduled Vesting:    1/3 of the total Restricted Stock Units vest on each
anniversary of the Grant Date. [to be modified if different vesting schedule
applies] Acceptance Deadline:    You must accept this grant of Restricted Stock
Units prior to the Acceptance Deadline, which is fourteen (14) days from the
Grant Date.

Other Conditions

Except as otherwise provided in the Agreement or by the terms of the Plan, you
will not vest in the Restricted Stock Units unless you remain in Continuous
Service with the Company or one of its Affiliates through the applicable vesting
date.

Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendix A, and the Plan. Important
additional information on vesting and forfeiture of the Restricted Stock Units
covered by this grant is contained in paragraphs 3, 4 and 6 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS OF
THIS GRANT.

THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

 

CYTODYN INC.     GRANTEE   By:  

 

   

 

  Title:  

 

     



--------------------------------------------------------------------------------

APPENDIX A

TERMS OF RESTRICTED STOCK UNITS

1.    Grant. The Company hereby grants to you under the Plan the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms in this Agreement and the Plan.

2.    The Company’s Obligation to Pay. Unless and until the Restricted Stock
Units have vested in the manner set forth in paragraphs 3 or 4, you will have no
right to payment of the Restricted Stock Units.

3.    Vesting Schedule. Except as otherwise provided in this paragraph 3 and
paragraph 4 of this Agreement, and subject to paragraph 6, the Restricted Stock
Units are scheduled to vest in accordance with the vesting schedule shown in the
Notice of Grant. Restricted Stock Units scheduled to vest on any date actually
will vest only if you remain in Continuous Service with the Company or one of
its Affiliates through the applicable vesting date, except to the extent
otherwise provided in this Agreement, or as required in a written employment
agreement between the Company and you.

4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of some or all of the Restricted Stock Units at any time,
subject to the terms of the Plan. If so accelerated, the Restricted Stock Units
will be considered as having vested as of the date specified by the
Administrator.

5.    Payment after Vesting. Any Restricted Stock Units that vest while you are
providing Continuous Service with the Company or one of its Affiliates in
accordance with paragraph 3 will be paid to you (or in the event of your death,
to your estate) in shares of Common Stock as soon as administratively
practicable following the date of vesting, subject to paragraph 8. Any
Restricted Stock Units that continue to vest after you cease to be providing
Continuous Service as provided in paragraph 3 or that vest in accordance with
paragraph 4 will be paid to you (or in the event of your death, to your estate)
in shares of Common Stock in accordance with the provision of such paragraphs,
subject to paragraph 8. For each Restricted Stock Unit that vests, you will
receive one share of Common Stock.

6.    Forfeiture. Except as expressly provided herein, any Restricted Stock
Units that have not vested at the time your Continuous Service to the Company or
one of its Affiliates terminates will be forfeited and automatically transferred
to and reacquired by the Company at no cost to the Company.

7.    Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. The administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any
applicable laws or regulations.

8.    Withholding of Taxes. Regardless of any action the Company or the company
that employs you (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant of Restricted Stock Units, including the grant, vesting
and lapse of repurchase rights, the subsequent sale of shares of Common Stock
and/or the receipt of any dividends; and (2) do not commit to structure the
terms of the grant or any aspect of the grant of Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. When shares of Common
Stock are issued as payment for vested Restricted Stock Units, you will
recognize immediate U.S. taxable income if you are a U.S. taxpayer. If you are a
non-U.S. taxpayer, you will be subject to applicable taxes in your jurisdiction.
The Company or the Employer is required to withhold from you an amount that is
sufficient to pay the minimum federal, state and local income, employment

 

A-1



--------------------------------------------------------------------------------

and any other applicable taxes required to be withheld by the Company or the
Employer with respect to the shares of Common Stock issued to you. The Company
or the Employer may, in its discretion, meet this withholding requirement in any
one or more of the following ways:

(a)    by withholding or selling a portion of the shares that otherwise would be
paid out for your vested Restricted Stock Units;

(b)    by withholding the amount necessary to pay the applicable taxes from your
paycheck, with no withholding of shares;

(c)    by requiring you to make alternate arrangements to meet the withholding
obligation; or

(d)    such other method as the Company or the Administrator may elect in
compliance with local law.

No payment of shares will be made to you (or your estate) for Restricted Stock
Units unless and until satisfactory arrangements (as determined by the Company)
have been made by you to fulfill the Company’s (or the Employer’s) obligation to
withhold or collect any income and other taxes with respect to the Restricted
Stock Units. By accepting this grant, you expressly consent to and authorize the
withholding of Shares and to any additional (or alternative) cash withholding as
provided for in this paragraph 8. All income and other taxes related to the
Restricted Stock Unit award and any shares delivered in payment thereof are your
sole responsibility.

9.    Nature of Grant. In accepting this Award, you acknowledge that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature
and it may be modified, amended, suspended or terminated by the Company at any
time, unless otherwise provided in the Plan and this Agreement; (b) the grant of
Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of such grants even if Restricted Stock Units have been
granted repeatedly in the past; (c) all decisions with respect to future
Restricted Stock Unit grants, if any, will be at the sole discretion of the
Company; (d) you are voluntarily participating in the Plan; (e) the grant of
Restricted Stock Units is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of your employment contract, if any;
(f) the Restricted Stock Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and (g) the future value of the shares of Common Stock issuable under
this Agreement is unknown and cannot be predicted with certainty.

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement must be addressed to the Company, in care of its General
Counsel, 1111 Main Street, Suite 660, Vancouver, WA 98660, or at such other
address as the Company may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.

12.    Restrictions on Sale of Securities. The shares of Common Stock issued as
payment for vested Restricted Stock Units will be registered under the U.S.
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities and other laws.

 

A-2



--------------------------------------------------------------------------------

13.    Delay in Payment. Notwithstanding any other part of this Agreement, any
Restricted Stock Unit otherwise payable to you pursuant to this Agreement will
not be paid during the six-month period following your termination of Continuous
Service unless the Company determines, in its good faith judgment, that the
payment would not cause you to incur an additional tax under Section 409A of the
Code and any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder (“Section 409A”). If the payment of any amounts are
delayed as a result of the previous sentence, any Restricted Stock Unit
otherwise payable to you during the six (6) months following your termination
will accrue during such six-month period and will become payable in shares of
Common Stock on the date six (6) months and one (1) day following the date of
your termination.

14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.    Conditions for Issuance of Certificates for Stock. Any shares of Common
Stock deliverable to you may be either previously authorized but unissued shares
or issued shares that have been reacquired by the Company. The Company will not
be required to issue any certificate or certificates for shares hereunder prior
to fulfillment of all the following conditions: (a) the admission of the shares
to listing on all stock exchanges on which the stock is listed; (b) the
completion and continued effectiveness of any registration or other
qualification of the shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body that the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency or any other
governmental regulatory body that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of a
reasonable period of time following the date of vesting or other scheduled
payout of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.

16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between this Agreement and the Plan, the
Plan will govern. Capitalized terms used and not defined in this Agreement will
have the meaning set forth in the Plan.

17.    Captions. Captions used in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.    Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

19.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.

20.    No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT NOTHING
IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYMENT AND THAT EACH OF YOU AND
THE COMPANY (INCLUDING ITS SUBSIDIARIES AND AFFILIATES) RESERVES THE RIGHT TO
TERMINATE THE EMPLOYMENT OR SERVICE RELATIONSHIP AT ANY TIME AND FOR ANY REASON,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL
LAWS.

 

A-3



--------------------------------------------------------------------------------

21.    Notice of Governing Law. This grant of Restricted Stock Units is governed
by, and will be construed in accordance with, the laws of the State of Delaware
without regard to principles of conflict of laws. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties agree to submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation will be brought in the United States District Court for the
western District of Washington (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a Washington Sate Court in Clark County), or
the federal courts for the United States for the District of Oregon, and no
other courts, where this grant is made and/or to be performed.

22.    Electronic Notice. The Recipient consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Agreement and any
other award made under the Plan. The Recipient understands that, unless earlier
revoked by the Recipient by giving written notice to the Company at CytoDyn
Inc., ATTN: General Counsel, 1111 Main Street, Suite 660, Vancouver, WA 98660,
this consent will be effective for the duration of the RSU. By accepting the
terms and conditions of this Agreement, the Recipient acknowledges receipt of a
copy of the Plan, Prospectus, and the Company’s most recent Annual Report and
Proxy Statement (the “Prospectus Information”). The Recipient represents that he
or she is familiar with the terms and provisions of the Prospectus Information
and hereby accepts this RSU on the terms and conditions set forth herein and in
the Plan, and acknowledges that he or she had the opportunity to obtain
independent legal advice at his or her expense prior to accepting this RSU.

 

A-4